DETAILED ACTION
Claims 1-5 and 11-15 (as renumbered to claims 1-10) are allowed over the prior art of record. 
Claims 6-10 and 16-20 had been previously cancelled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
  The prior art of record that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of claims 1 and 11.
The Examiner notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of limitations that are featured in claims 1 and 11, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/06/2022